Citation Nr: 1754121	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for melanoma and basal cell carcinoma, claimed as skin cancer, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1966 to August 1968 and from September 1990 to June 1991 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that proceeding has been associated with the record.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's melanoma and basal cell carcinoma are attributable to sunburns and herbicide exposure during active service.


CONCLUSION OF LAW

The criteria for service connection for melanoma and basal cell carcinoma have been met.  38 U.S.C. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).  


VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Affording reasonable doubt to the Veteran, the Board finds that service connection is warranted.  First, there is a diagnosis of melanoma and basal cell carcinoma in the post-service VA treatment record.  See Private pathology report dated September 2012.  Accordingly, a disability during the appellate period has been demonstrated.  See McClain v. Nicholson, 21 Vet. App. 319, 321-23 (2007).  Second, although the service treatment records are silent as to complaints or treatment for skin disorders, during his April 2017 Board hearing, the Veteran provided competent and credible lay testimony of symptoms of skin pathology and severe sunburns while serving in Vietnam.  The Board finds the Veteran's testimony consistent with the circumstances, conditions, and hardships of such service.  See 38 U.S.C. § 1154(b). Further, given the Veteran's service in Vietnam, there is a presumption that the Veteran was exposed to herbicides.  38 U.S.C. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  On these bases, the Board finds that in-service incurrence has been demonstrated.  

Thus, the remaining question is whether the Veteran's melanoma and basal cell carcinoma is causally related to his demonstrated in-service skin pathology, sunburns, and/or presumed herbicide exposure.  While the Veteran's melanoma and basal cell carcinoma are not diseases for which presumptive service connection is warranted, under 38 C.F.R. § 3.303(d), disorders diagnosed after discharge still may be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

The Board notes that the Veteran has provide evidence of relationship between his in-service injury and his melanoma and basal cell carcinoma.  A May 2017 VA treatment note reflects the Veteran's reported significant sunburns and exposure to herbicide in service.  The VA physician then opined that the Veteran's history of exposure to herbicide and severe sunburns was most likely related to his history of melanoma.  

The Board has considered remanding the claim to obtain a more thorough opinion on the etiology of the Veteran's melanoma. However, in light of the positive May 2017 opinion and the lack of adequate contradictory evidence, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current condition is related to his service. The benefit of the doubt will be conferred in the Veteran's favor and remand is not necessary. The service-connection claim for melanoma and basal cell carcinoma is granted. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017).  


ORDER

Service connection for melanoma and basal cell carcinoma is granted.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


